Citation Nr: 0614016	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
from an initial grant of service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to June 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's psoriasis affects 15-20 percent of his 
entire body surface and 10 percent of the exposed areas of 
his head, face, neck, and hands, but his face, neck, chest, 
and back are clean of psoriasis. 

2.  The veteran has no ulceration, exfoliation, nervous 
manifestation, or systemic manifestations of his psoriasis, 
nor does his psoriasis impair or limitation motion.    


CONCLUSION OF LAW

Criteria have not been met for a disability rating in excess 
of 30 percent for psoriasis under Diagnostic Code 7816.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 3.102, 
3.321, 4.1, 4.2, and 4.118, and Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805, and 7816 (2005), and former 
Diagnostic Codes 7806 and 7816 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2000, the veteran filed a service connection claim 
for psoriasis, which was granted in February 2003.  The 
veteran objected to the assigned 10 percent disability 
rating.  In October 2003, a rating of 30 percent was assigned 
under Diagnostic Code 7816 and that rating was effective as 
of August 30, 2000 (the claim filing date).  The veteran 
contends that his service-connected skin disability is more 
severe than currently evaluated, and that a higher rating 
should be assigned.  The appeal for a higher disability 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The severity of a service-connected disability is determined 
by the application of rating criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R., Part 4 (2002).  
38 C.F.R. § 3.321.  Separate diagnostic codes identify 
various disabilities and schedules establish each code's 
rating criteria based upon the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
 
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2005).  And where, as here, 
entitlement to compensation has been established but a higher 
initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).   

After the veteran filed his claim in August 2000, the 
criteria for evaluating skin disorders were changed and the 
new regulations became effective on August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Board will first 
consider the veteran's condition from the date his claim was 
filed (August 30, 2000) to August 29, 2002, using the older 
criteria, and evaluate his condition after August 29, 2002 
using the newer rating criteria.  Kuzma v. Principi, 342 F.3d 
1327 (Fed. Cir. 2003).  

Under the rating schedule in effect prior to August 30, 2002, 
psoriasis was rated using the eczema criteria of Diagnostic 
Code 7806.  To warrant a rating higher than 30 percent under 
that diagnostic code, the veteran's psoriasis would have had 
to have been either (1) exceptionally repugnant or (2) 
manifest in ulceration or extensive exfoliation or crusting, 
and also have had systemic or nervous manifestations.  That 
degree of disability would warrant a 50 percent rating.  See 
Diagnostic Code 7806 (2002).  

None of the medical treatment records indicate that the 
veteran suffered ulcerations, extensive exfoliation, 
extensive crusting, systemic manifestations, or nervous 
manifestations.  And while the pictures of the veteran's 
condition indicate that the psoriasis on his knees and arms 
was unattractive, the photographs do not reflect a condition 
that is so severe as to be described as exceptionally 
repugnant.  No disability evaluation in excess of 30 percent 
is warranted under the old rating criteria in effect prior to 
August 30, 2002.  

Diagnostic Code 7816 as in effect on and after August 30, 
2002, sets forth criteria specific to psoriasis.  Diagnostic 
Code 7816, 38 C.F.R. § 4.118 (2005).  Only one rating for 
this diagnostic code is higher than the veteran's currently-
assigned 30 percent disability rating.  A 60 percent rating 
is available when the record shows:  (1) more than 40 percent 
of the entire body is affected with psoriasis; (2) more than 
40 percent of the exposed areas is affected by psoriasis; or 
(3) constant, or near-constant, systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required during the past 12-month period.  Here, the VA 
examiner determined that 15 to 20 percent of the veteran's 
entire body is affected by psoriasis and 10 percent of the 
veteran's exposed areas are affected by psoriasis.  No other 
medical evidence contradicts that determination.  And since 
the veteran has consistently refused systemic treatment 
because of the dangerous side effects of that therapy, 
constant or near-constant systemic therapy was not required 
during any 12-month period at issue here.  Since none of the 
three criteria for a 60 percent rating are met, a rating 
increase under the newer Diagnostic Code 7816 is not 
warranted.  

The regulations provide that in lieu of using Diagnostic Code 
(DC) 7816, the psoriasis can be rated as a disfigurement of 
the head, face, or neck under DC 7800, or as scars (DCs 7801 
to 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118 (Schedule of Ratings-Skin: notes following 
DC 7816).  See also 67 Fed. Reg. at 49593 (These diagnostic 
codes provide an alternative means of evaluation in cases 
where active disease is controlled but significant residuals 
exist).  To warrant a rating increase under DC 7800, the 
veteran's psoriasis would have to result in a disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either (1) gross distortion or asymmetry of two 
features or paired sets of features or (2) at least four 
characteristics of disfigurement.  But since the veteran's 
psoriasis is mostly on his legs, arms, hands, and buttocks, 
and there is no medical evidence that he has visible or 
palpable tissue loss on his head, face, or neck, an increased 
rating is not warranted under DC 7800.  

Nor can the veteran qualify for a higher rating than 30 
percent by applying the diagnostic codes governing scars.  
Ten percent is the highest rating available under DCs 7802, 
7803, and 7804, so those diagnostic codes cannot be used to 
increase the current 30 percent rating.  Under DC 7801, a 
rating higher than 30 percent is available for scars that are 
not on the head, face, or neck and are deep (that is, 
associated with underlying soft tissue) or cause limited 
motion.  At the October 2005 dermatology exam, the veteran 
denied any functional impairment.  No medical evidence shows 
that the veteran's skin condition involves underlying soft 
tissue.    

In addition, at no time after the effective date of the 
veteran's service connection has his disability met the 
criteria for a rating higher than 30 percent, regardless of 
which criteria is used, making staged ratings under 
Fenderson, supra, inappropriate.  The 30 percent rating under 
Diagnostic Code 7816 is properly assigned to this veteran's 
disability.  

The veteran's representative claims that the photographs of 
the veteran's legs establish that more than 40 percent of the 
veteran's exposed body is covered with psoriasis.  But in 
determining the exposed areas of the body, the VA examiner 
properly considered only the head, face, neck, and hands.  
The condition of the veteran's legs was included in the 
determination that 15-20 percent of the surface of his entire 
body was affected by psoriasis.  

The veteran's representative argues that in rating the 
veteran's psoriasis, the following language for a 60 percent 
rating was misapplied:  

constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

Since doctors have repeatedly recommended systemic therapy, 
the representative argues, constant or near-constant systemic 
therapy has been required during the last 12 month period; 
the fact that the veteran refused such treatment should be 
immaterial to his qualifying for that criterium under a 
60 percent rating because the therapy was "required."  But 
the veteran's representative fails to read that language in 
context.  With respect to that criterium, the rating schedule 
for Diagnostic Code 7816 shows that the difference between a 
10 percent, 30 percent and a 60 percent rating is the 
duration of the therapy, not the initial recommendation for 
that therapy.  For a 10 percent rating, the condition must 
require "intermittent systemic therapy" for a total 
duration of less than six weeks during the past 12-month 
period.  For a 30 percent rating, the condition must require 
systemic therapy for a total duration of "six weeks or more, 
but not constantly" during the past 12-month period.  And 
the 60 percent rating requires constant or near-constant 
therapy during the past 12-month period.  Because the veteran 
refused the systemic therapy, one can only speculate whether 
the therapy would have cleared up the condition in less than 
6 weeks, in more than 6 weeks, or been required for the 
entire 12-month period.  Since the rating criteria are based 
on evidence rather than speculation, the veteran's condition 
does not meet the criteria for a 60 percent rating.  

The veteran asserts that by refusing the systemic treatment, 
the RO concluded that he did not want to get well, and so 
assigned a lower rating.  But the rating was not assigned on 
the basis of subjective feelings about the veteran's 
motivations.  Rather, the 30 percent rating was continued 
because the veteran's condition did not meet the objective 
criteria set forth in the rating schedule for a 60 percent 
rating.  And the benefit-of-the-doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 is not applied when, as here, 
the only competent medical evidence is against the claim for 
an increased disability evaluation.  


Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
December 2005 supplemental statement of the case.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information and identified what evidence might 
be helpful in establishing his claim.  Although that letter 
did not explicitly ask the veteran to send VA whatever 
evidence he had pertaining to his claim, this veteran was not 
prejudiced because the October 2003 statement of the case 
included the text of 38 C.F.R. § 3.159(b)(1) and the June 
2005 Board decision specifically advised the veteran that he 
had the right to submit additional evidence about his claim.  

The RO's July 2003 letter also did not address what evidence 
was needed with respect to the rating schedule criteria or 
the effective date for service connection for a psoriasis 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  But before the December 
2005 supplemental statement of the case was issued, the 
October 2003 statement of the case had set forth the text of 
the older Diagnostic Codes 7806 and 7816, as well as the 
newer Diagnostic Code 7816; thus, VA had notified the veteran 
of the relevant rating criteria for his service-connected 
psoriasis.  While information about the effective date of the 
rating was not explicitly provided, since the veteran's 
service connection was made effective as of the date he filed 
his claim, which is the earliest effective date possible, the 
failure to explain the effective date criteria is harmless 
error.  VA met is duty to notify the veteran about 
evidentiary matters through this letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran has not requested any records 
relevant to his claim for an increased disability rating.  VA 
thus met its duty to assist the veteran by obtaining his 
service medical records, VA treatment records, and providing 
the veteran with a medical exam.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected psoriasis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


